                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


KARL ERWIN KING,

              Petitioner,

       V.                                                 CV 119-083


TREVONZA BOBBITT, Warden,

              Respondent.


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed.                 The

Magistrate Judge recommended dismissing the habeas corpus petition because Petitioner

failed to(1) exhaust state court remedies, and (2) pay the $5.00 filing fee or move to proceed

informa pauperis. Although Petitioner did not file objections, he did pay the $5.00 filing fee

after entry of the recommendation for dismissal. (See doc. entry July 22, 2019). Therefore,

dismissal for failure to exhaust state court remedies is the only proper basis for dismissal.

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge,

as modified herein, as its opinion and DISMISSES this petition filed pursuant to 28 U.S.C.

§ 2254 without prejudice.

       A prisoner seeking relief under § 2254 must obtain a certificate of appealability

("COA") before appealing the denial of his application for a writ of habeas corpus. This

Court "must issue or deny a certificate of appealability when it enters a final order adverse to
the applicant." Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court

should grant a COA only if the prisoner makes a "substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and

Recommendation, and in consideration of the standards enunciated in Slack v. McDaniel.

529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite showing.

Accordingly, the Court DENIES a COA in this case.* Moreover, because there are no non-

frivolous issues to raise on appeal, an appeal would not be taken in good faith, and Petitioner

is not entitled to appeal informa pauperis. See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this                   day of July, 2019, at Augusta, Georgia.




                                           LRA^^®^LL,^EF JUDGE
                                           UNITEl^^ATES DISTRICT COURT
                                                   lERN DISTRICT OF GEORGIA




       *"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
